Citation Nr: 0739199	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-41 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical, thoracic and lumbar spine with 
herniated discs at C5-6-7 and bulging discs at T8-9 and L3-4-
5.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975 and from June 1977 to November 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the New 
York Regional Office (RO) that denied service connection for 
degenerative disc disease of the cervical, thoracic and 
lumbar spine with a herniated disc at C 5-6-7 and a bulging 
disc at T 8-9 and L 3-4-5.


FINDING OF FACT

Degenerative disc disease of the cervical, thoracic and 
lumbar spine with herniated discs at C5-6-7 and bulging discs 
at T8-9 and L3-4-5 did not originate in service and it is not 
related to any incident of service.


CONCLUSION OF LAW

Degenerative disc disease in the cervical, thoracic and 
lumbar spine with herniated discs at C5-6-7 and bulging discs 
at T8-9 and L3-4-5 is not due to a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a December 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  This case was last readjudicated in November 2004. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, private and VA medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the claim for 
service connection for degenerative disc disease of the 
cervical, thoracic and lumbar spine with a herniated disc at 
C 5-6-7 and a bulging disc at T 8-9 and L 3-4-5, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  service medical records, 
private and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The evidence supporting the veteran's claim includes service 
medical records and private and VA medical records.  The 
service medical records reveal that the veteran sustained 
multiple injuries to the back while in service.  In July 
1973, October 1979 and July 1983, the veteran was seen for 
back pain and injuries.  In February 1985 he was treated for 
upper back strain/pain for 8 days following an accident where 
he was pinned between a trailer and a truck.  He was seen 
again in April 1985 for back pain related to the same injury.  

Private and VA medical records reflect the veteran has a 
current disability.  In a July 1990 letter, a private 
physician reported that during a June 1990 examination the 
veteran experienced postural distortions in the upper 
cervical and upper thoracic spine. The veteran was diagnosed 
with acute thoracic subluxation.  The physician opined that 
the veteran had a longstanding postural distortion, caused by 
previous trauma which led to chronic upper thoracic problems 
for many years and that the veteran had an increased 
likelihood of degenerative arthritis without postural 
correction.  Although the veteran injured his back following 
service in June 1990, the physician noted that this injury 
caused an acute re-aggravation for 2-3 weeks.  The Board 
acknowledges that this private physician furnished an opinion 
linking the veteran's current disability to service.

Subsequent private medical records from November 1995 through 
November 2002 reflect that the veteran was treated for 
injuries to the back and was diagnosed with degenerative disc 
disease.

A July 2001 VA outpatient treatment report assessed the 
veteran with cervical disk disease and lumbar pain.  Also, in 
a January 2004 VA examination, he was diagnosed with 
degenerative disc disease of the cervical thoracic and lumbar 
spine, herniated discs at C5-6-7 and bulging discs at T8-9 
and L3-4-5, and osteoarthritis.  

The evidence against the veteran's claim includes service 
medical records, a July 1990 letter from a private physician 
and the January 2004 VA examination.  A separation 
examination from December 1975 reflected no complaints of 
back pain, and no treatment for back injuries.  In July 1983, 
x-rays taken pursuant to a back injury revealed a normal 
cervical spine.  An annual examination in March 1984 reflects 
no complaints, treatment or diagnosis of back problems.  
Also, the x-rays taken in February 1985, pursuant to the 
veteran's accident, appeared normal.  

The earliest record of treatment for back pain following 
service was in June1990.  In his July 1990 letter, a private 
physician specifically reported that the veteran experienced 
a work injury in June 1990 while working on an automobile 
which moved forward in gear and pinned him in the doorway.  

A January 2004 VA examination revealed that there is no nexus 
between the in-service injury and the current disability.  
Based on a review of the evidence on record and the VA 
examination performed, the examiner stated that it was 
unlikely that the veteran's in-service injury from February 
1985 was the cause of his current disability.  Additionally, 
she pointed out that the veteran only had upper back 
strain/sprain at the time of the 1985 accident with a normal 
exam and x-rays at the time.  The examiner determined that 
the stenosis of the spine is consequent to osteoarthritis, 
and not to the injury in 1985.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement."  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

In this case the opinion of the private physician in the July 
1990 letter was not predicated on a review of the claims 
folder and provided no rationale to support his conclusion.  
The Board, therefore, attaches greater weight to the opinion 
of the VA examiner, which was predicated on a review of the 
claims file and an examination of the veteran.  In addition, 
the VA examiner provided a rationale for why she believed 
that the findings did not support a link of the current 
disability to the veteran's in-service injury.  Therefore, 
although the veteran has a current disability, it is not 
linked to an in-service injury or event.

The Board concludes that the evidence against the veteran's 
claim is of greater probative value than the evidence 
supporting the veteran's claim.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for degenerative disc disease of the 
cervical, thoracic and lumbar spine with herniated discs at 
C5-6-7 and bulging discs at T8-9 and L3-4-5.





ORDER

Service connection for degenerative disc disease of the 
cervical, thoracic and lumbar spine with herniated discs at 
C5-6-7 and bulging discs at T8-9 and L3-4-5 is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


